                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:03CR290

       v.
                                                                  ORDER
STERLING MCKOY,

                     Defendant.


       This matter is before the Court on defendant Sterling McKoy’s (“McKoy”) pro se
Motion for Appointment of Counsel (Filing No. 602) to assist him with his pending Motion
for Imposition of Reduced Sentence Pursuant to Section 404(c) of the First Step Act (Filing
No. 587). McKoy also asks for additional time to file a response to the government’s
supplemental brief (Filing No. 600) in opposition to his motion to reduce.

      In light of the circumstances of this case, which are discussed more fully in this
Court’s Order dated April 22, 2021 (Filing No. 599), the Court finds both of McKoy’s
requests should be granted. Accordingly,

      IT IS ORDERED:
      1.     Defendant Sterling McKoy’s pro se Motion for Appointment of Counsel
             (Filing No. 602) is granted.
      2.     The Federal Public Defender for the District of Nebraska is appointed to
             represent McKoy with respect to his motion to reduce his sentence under the
             First Step Act.
      3.     In the event the Federal Public Defender should decline this appointment
             because of a conflict of interest or on the basis of the Amended Criminal
             Justice Act Plan, the Federal Public Defender shall provide the Court with a
             draft appointment order (CJA Form 20) bearing the name and other
             identifying information of the CJA Panel attorney identified in accordance
             with the Amended Criminal Justice Act Plan for this district.
4.    If upon review the Federal Public Defender should conclude that McKoy’s
      motion is frivolous, the Federal Public Defender may move to withdraw as
      counsel.
5.    McKoy’s counsel shall have until June 18, 2021, to file a response to the
      government’s supplemental brief (Filing No. 600). Absent an extension,
      McKoy’s First Step Act motion shall be deemed fully briefed and submitted
      as of that date.

Dated this 13th day of May 2021.

                                       BY THE COURT:



                                       Robert F. Rossiter, Jr.
                                       United States District Judge




                                   2
